Citation Nr: 1601299	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  04-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-operative residuals of left epididymectomy (previously claimed as epididymitis).

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1956 to March 1960 and in the U.S. Air Force from April 1961 to March 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying TDIU, and a September 2010 rating decision of the VA RO in Washington, DC, which granted service connection and a 10 percent evaluation for post-operative residuals of left epididymectomy (previously claimed as epididymitis).  

The Veteran testified at an RO hearing in April 2005.  In August 2006, the Veteran
testified at a Board Central Office hearing in Washington DC.  The Veteran testified before the undersigned at a November 2015 Video Conference hearing.  Transcripts of all three hearings are of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for epididymitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On the record, during his November 2015 Video Conference hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claim of entitlement to TDIU.


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2015). 

On the record during his November 2015 Video Conference hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to TDIU.

The Board finds that the Veteran's statement on the record during his November 2015 Board hearing qualifies as a valid withdrawal of the issue under 38 C.F.R. 
§ 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to that issue and it is dismissed without prejudice as it relates to that issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The claim for entitlement to a TDIU is dismissed.

REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The most recent VA examination in connection with the Veteran's service-connected lumbar arthritis was conducted almost two years ago, in March 2013.  The Veteran has reported that his disability has increased in severity since that time.  See November 2015 Video Conference hearing transcript.  Specifically, he reported leakage, waking four or five times a night to urinate, urinating four times a day, pain with urination, wearing absorbent pads, which he changed three times per day, and erectile dysfunction.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology since the last VA examination, a new VA examination is warranted to determine the current severity of the Veteran's left epididymitis.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").


The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA clinical records or private treatment records pertaining to the Veteran, including records from the Atlanta VA Medical Center, and associate them with the claims file.

2.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected left epididymitis.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any medically indicated tests should be conducted.  The examiner should note the presence or absence of symptoms such as pain, urinary tract infections, hospitalizations, or required long term drug therapy (in terms of frequency per year and/or frequency of treatment).  The examiner should also describe the impact of the Veteran's left testicle epididymitis on his occupational and social functioning. 


The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


